Defendant-appellant is a subtenant of the entire building. In turn, it sublets to undertenants all of the rental space in the building, retaining actual possession only of the hallways, elevators, stairs and other parts of the building necessary to its operation. Defendant-appellant is engaged in no other business than operating this building, and prior to the expiration of its own lease it made a profit by charging its undertenants more than it had contracted to pay to the head tenant. This condition it desires to continue under the Emergency Rent Laws which were not enacted for the benefit of persons who are merely in constructive possession of rental space in commercial buildings. Judgment unanimously affirmed, with costs. Present — Martin, P. J., Cohn, Callahan, Peek and Van Voorhis, JJ. [See post, p. 873.]